J-S37016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.L.S., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 813 EDA 2018

               Appeal from the Order Entered February 28, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0001130-2017,
                            CP-51-DP-0002989-2015


BEFORE:      OLSON, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                               FILED AUGUST 15, 2018

       C.L.S. (“Mother”) appeals from the decree entered on February 28, 2018

terminating her parental rights to her dependent, minor daughter, A.S.

(“Child”) (born in May of 2012) under the Adoption Act, 23 Pa.C.S. § 2511,

and the order changing Child’s permanency goal to adoption under the

Juvenile Act, 42 Pa.C.S. § 6351.1 We are constrained to vacate and remand

for further proceedings consistent with this Memorandum.
____________________________________________


1 Child has three siblings, Sibling 1 (K.S.E.) (born in July 2009), Sibling 2
(A.S.S.) (born in September of 2015), and Sibling 3 (K.) (born in March of
2017), who was eleven months old at the time of the hearing on February 28,
2018, and had been in care since birth. See N.T., 2/28/18, at 33. Child and
Sibling 2 are in the same foster home, while Sibling 1 and Sibling 3 are in a
separate foster home. See N.T., 1/10/18, at 34-35, 40, 82, 90. On January
10, 2018, the trial court terminated Mother’s parental rights with regard to
Sibling 1 and Sibling 2, and changed their permanency goals to adoption.
Mother filed appeals from these decrees and orders (see 518 EDA 2018 and


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S37016-18



       As our disposition is based on the procedural posture of this case, we

do not set forth the factual background, and adopt the factual background and

procedural history at set forth in the trial court opinion. On November 20,

2017, the Philadelphia Department of Human Services (“DHS”) filed petitions

to terminate the parental rights of Mother and Father to Child, who was born

in May of 2012, and to change Child’s permanency goal to adoption. The trial

court appointed legal counsel for Child, Attorney Edward Millstein, and a

guardian ad litem (“GAL”) for Child, Attorney Lue Frierson (the Child

Advocate).     N.T., 1/10/18, at 7.        Both Mother and Father contested the

petitions.   The trial court appointed Attorney Chenille Truitt to represent

Mother, and Attorney Carla Beggin to represent Father.

       On January 10, 2018, the trial court held an evidentiary hearing on the

petitions.2 Both Attorney Millstein and Attorney Frierson were present at the

first day of hearing. DHS presented the testimony of the Community Umbrella


____________________________________________


519 EDA 2018), which are not before the Court in this appeal. On February
28, 2018, the trial court issued an aggravated circumstances order for Sibling
3. Trial Court Opinion (A.S.), 4/6/18, at 1, n.1. The instant appeal does not
involve a challenge to that order. On February 28, 2018, the trial court
terminated the parental rights of Child’s father, A.J., (“Father”), and any
unknown, putative father to Child. Neither Father nor any putative father filed
an appeal from the termination of his parental rights and the change of Child’s
permanency goal to adoption, nor is any of these individuals a party to the
instant appeal. Trial Court Opinion (A.S.), 4/6/18, at 6, n.5.

2Mother and Father were present and represented by their respective counsel,
but Father’s counsel became ill. The trial court had to schedule a second day
of hearing for February 28, 2018, with regard to the termination of Father’s
parental rights to Child and the goal change petition regarding Child.

                                           -2-
J-S37016-18



Agency (“CUA”) Wordsworth social worker, Miyoshi Contee.               Attorney

Frierson, Attorney Millstein, and Attorney Truitt conducted cross-examination.

N.T., 1/10/18, at 45-53. Mother then testified on her own behalf. The parties’

counsel did not conduct cross-examination, but the trial court questioned

Mother. Attorney Frierson conducted re-cross examination.        Id. at 71-72.

DHS made a closing statement. Attorney Frierson made a closing statement,

in which Attorney Millstein concurred. Mother’s counsel requested additional

time for her client to comply with her Single Case Plan and the Permanency

Plan objectives, and the trial court’s permanency review orders.       The trial

court held in abeyance its decision on the termination of Mother’s parental

rights and goal change for Child until after the presentation of evidence

regarding Father as to termination of his parental rights and the goal change

for Child. Id. at 80-82.

      At the hearing on February 28, 2018, Attorney Frierson was present,

but Attorney Millstein was not present.     Attorney Truitt and Mother were

present. Attorney Beggin was present but Father was not present, although

he had signed a subpoena that DHS served on him. N.T., 2/28/18, at 5. The

trial court admitted DHS exhibits into the record.        DHS presented the

testimony of Ms. Contee. Attorney Frierson conducted cross-examination, and

counsel for DHS conducted re-direct examination. Id. at 19-20. With regard

to Sibling 3, DHS conducted direct examination of Ms. Contee, and Attorney

Truitt cross-examined her. Mother testified on her own behalf. On February

28, 2018, the trial court entered the decree that terminated the parental rights

                                     -3-
J-S37016-18



of Mother to Child pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8), and (b), and the order that changed Child’s permanency goal to

adoption under the Juvenile Act, 42 Pa.C.S.A. § 6351. On March 12, 2018,

Mother timely filed a notice of appeal and concise statement pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

      This Court has recently held that we will address sua sponte the failure

of a trial court to appoint counsel pursuant to 23 Pa.C.S.A. 2313(a). See In

re K.J.H., 180 A.3d 411, 414 (Pa. Super. 2018) (filed February 20, 2018).

Our Supreme Court, in In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017)

(plurality), held that 23 Pa.C.S.A. 2313(a) requires that counsel be appointed

to represent the legal interests of any child involved in a contested involuntary

termination proceeding.        The court defined a child’s legal interest as

synonymous with his or her preferred outcome. The L.B.M. Court did not

overrule this Court’s holding in In re K.M., 53 A.3d 781 (Pa. Super. 2012),

that a GAL who is an attorney may act as counsel pursuant to Section 2313(a)

as long as the dual roles do not create a conflict between the child’s best

interest and legal interest.

      The trial court did appoint legal counsel for Child in this matter, Attorney

Millstein. He was present at the January 10, 2018 hearing, and he conducted

cross-examination of the DHS witness. Child’s GAL, Attorney Frierson, was

present at both days of the hearing, and she conducted cross-examination of

witnesses. There is nothing in the record, however, to demonstrate that either

Attorney Millstein or Attorney Frierson interviewed Child to ascertain her

                                      -4-
J-S37016-18



preferred outcome. In fact, Attorney Millstein stated at the commencement

of the hearing on January 10, 2018 that he believed he was appointed to

represent only Sibling 1.   N.T., 1/10/18, at 7.    The trial court corrected

Attorney Millstein and stated that he was appointed as legal counsel to

represent Sibling 1, as well as Child and Sibling 2. Id. Attorney Millstein is

not among the individuals listed as present at the second day of hearing. We

are constrained to vacate the decree and order in this matter, and remand for

further proceedings. See In re T.M.L.M., 184 A.3d 585 (Pa. Super. 2018)

(filed April 13, 2018) (vacating and remanding for further proceedings when

six-year-old child’s preference was equivocal and the attorney neglected to

interview the child to determine whether legal and best interests were in

conflict); In re: Adoption of: D.M.C. and A.L.C., ___ A.3d ___, 2018 PA

Super 200 (Pa. Super. 2018) (filed July 9, 2018) (vacating and remanding for

further proceedings where the children’s legal counsel had a limited

conversation over the telephone with a child who was almost thirteen years

old, but the child’s preferred outcome was not clear from the record, and

counsel had no conversation to ascertain the younger, four-year-old child’s

preferred outcome); In re: Adoption of: M.D.Q., ___ A.3d ___, 2018 PA

Super 199 (Pa. Super. 2018) (filed July 6, 2018) (vacating and remanding

where this Court was unable to ascertain from the record whether the

appointed counsel represented the subject children’s legal interests and

ascertained their preferred outcomes, but appeared to have speculated as to

their preferred outcomes, and this Court could not determine the Children’s

                                    -5-
J-S37016-18



legal interests from the record. In fact, the record appeared to suggest a

conflict between termination of the mother’s parental rights to the older,

eight-year-old child, and that child’s preferred outcome).

      On remand, we direct the trial court to appoint new legal counsel and

re-appoint the same GAL for Child forthwith.         It is incumbent upon such

counsel to attempt to ascertain Child’s preferred outcome as to Mother by

interviewing Child directly, and to follow Child’s direction to the extent possible

and advocate in a manner that comports with Child’s legal interests. Legal

counsel should discern from Child whether she prefers adoption by her foster

parent if her adoptive family does not support continued contact with Mother.

If Child is indeed too young to express clearly her position as to Mother or

direct counsel’s representation to any extent, counsel shall notify the trial

court. Once Child’s preferred outcome as to Mother is identified, Child’s legal

counsel shall notify the trial court whether termination of Mother’s parental

rights is consistent with Child’s legal interests. If Child’s preferred outcome

as to Mother is consistent with the result of the prior termination proceeding,

the trial court shall re-enter its February 28, 2018 decree and order as to

Mother. If Child’s preferred outcome as to Mother is in conflict with the prior

termination proceeding, the trial court shall conduct a new termination/goal

change hearing as to Mother to provide Child’s legal counsel an opportunity to

advocate on behalf of Child’s legal interest. See T.M.L.M., supra, (finding

that the orphans’ court shall conduct a new hearing if it serves the




                                       -6-
J-S37016-18



“substantive purpose” of providing child with an opportunity to advance his

legal interests through his new counsel).

     Order vacated as to Mother without prejudice to permit the trial court

to re-enter the original decree and order if a new termination/goal change

hearing is not required. Case remanded for proceedings consistent with this

memorandum.

     Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/18




                                    -7-